Case 2:20-cv-01115-PA-AS Document 8-8 Filed 02/05/20 Page 1 of 5 Page ID #:1930




   1   NSAHLAI LAW FIRM
       EMMANUEL NSAHLAI, SBN (207588)
   2   Email: nsahlai.e@nsahlailawfirm.com
       11755 WILSHIRE BLVD, STE 1250
   3
       LOS ANGELES, CA 90025
   4   Tel : (213) 797-0369
       Fax : (213) 973-4617
   5
   6   Attorney for Plaintiffs
   7                         UNITED STATES DISTRICT COURT
   8
                            CENTRAL DISTRICT OF CALIFORNIA
   9
  10
       Cameroon Association of Victims of §
  11   Ambazonia Inc., on behalf of itself and § Case No.: 2:20-cv-01115
  12   its members and victims;                §
                                               §     NOTICE TO COUNSEL OF
  13                Plaintiffs,                §     EX PARTE APPLICATION
                                               §     FOR TEMPORARY
  14
       vs.                                     §     RESTRAINING ORDER AND
  15                                           §     ORDER TO SHOW CAUSE
       Ambazonia Foundation Inc., non-profit §       WHY A PRELIMINARY
  16   Maryland corporation; Ambazonia         §     INJUNCTION
  17   Interim Government, entity form         §     SHOULD NOT ISSUE
       unknown; Ambazonia Governing            §
  18   Council, entity form unknown;           §
  19   Ambazonia Defense Forces, entity        §
       form unknown; Tapang Ivo Tanku, an §
  20   individual; Christopher Anu Fobeneh §
  21   a.k.a Chris Anu, an individual.         §
                                               §
  22                    Defendants,            §
                                               §
  23
                                               §
  24                                           §
                                               §
  25                                           §
  26                                           §
                                               § -1-
  27
        Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
  28   Notice to Counsel of Ex Parte Application for a Temporary Restraining Order and Order to Show
                            Cause Why a Preliminary Injunction Should not Issue
Case 2:20-cv-01115-PA-AS Document 8-8 Filed 02/05/20 Page 2 of 5 Page ID #:1931



   1                                  NOTICE TO COUNSEL

   2        Pursuant to local rules, counsel for Plaintiff, Cameroon Association of Victims
   3
       of Ambazonia Terrorism Inc. (“CAVAT”) contacted counsel for Defendants to give
   4
       notice of Plaintiff’s ex parte application as follows:
   5
   6      1. Defendant Ambazonia Interim Government (“AIG”) represented by their de
   7         facto leader and Secretary of Communications, Chris Anu, full name,
   8
             Christopher Anu Fobeneh, whose counsel is: Gary E. Devlin, of Hinshaw &
   9
  10         Culbertson LLP. Counsel for plaintiff contacted Mr. Devlin at 310-909-8017,

  11         counsel for Chris Anu, by phone on February 05, 2020, to advise him of the ex
  12
             parte   emergency      application.    I   thereafter   sent    him    an   email    to
  13
             gdevlin@hinshawlaw.com to advise him of the ex parte application for a
  14
  15         Temporary Restraining Order, contents of the application, and relief sought.
  16      2. Defendants Ambazonia Governing Council (“AGC”) and Ambazonia Defense
  17
             Forces (“ADF”), represented by their official spokesman Tapang Ivo Tanku,
  18
  19         whose counsel of record is: J. Curtis Edmondson. Counsel for plaintiff

  20         contacted Mr. Curtis Edmonson in person on February 4, 2020, and during an
  21
             in-person meeting, on February 4, 2020, at approximately 3:25pm, to advise
  22
             him of the ex parte application.
  23
  24      3. Further, personal service of this Application is out for service on the Ambazonia
  25         Defense Forces Chairman Benedict Kuah. I called to advise Mr. Benedict Kuah
  26
  27
                                                      -1-
  28    Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
       Notice to Counsel of Ex Parte Application for a Temporary Restraining Order and Order to Show
                            Cause Why a Preliminary Injunction Should not Issue
Case 2:20-cv-01115-PA-AS Document 8-8 Filed 02/05/20 Page 3 of 5 Page ID #:1932



   1         of this ex parte application by phone at on February 5, 2020, at his work phone

   2         number located on LinkedIn.
   3
          4. Defendants Ambazonia Foundation Inc. is currently pending personal service
   4
             at their agent of service of process by registered nationwide servers
   5
   6         www.weserve.com .
   7      5. I have listed all parties known attorneys on the service list of this Application,
   8
             Complaint, and related documents, for service via the CM / ECF system.
   9
  10   Date: February 05, 2020                   Respectfully Submitted,

  11                                               EMMANUEL NSAHLAI
  12
                                              By: ___________/S/________________
  13                                             NSAHLAI LAW FIRM
  14
                                                   EMMANUEL NSAHLAI, SBN (207588)
  15                                               email: nsahlai.e@nsahlailawfirm.com
                                                   11755 WILSHIRE BLVD, STE 1250
  16                                               LOS ANGELES, CA 90025
  17                                               Tel (213) 797-0369
                                                   Fax (213) 973-4617
  18
  19                                               Attorney for Plaintiffs

  20
  21
  22
  23
  24
  25
  26
  27
                                                      -2-
  28    Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
       Notice to Counsel of Ex Parte Application for a Temporary Restraining Order and Order to Show
                            Cause Why a Preliminary Injunction Should not Issue
Case 2:20-cv-01115-PA-AS Document 8-8 Filed 02/05/20 Page 4 of 5 Page ID #:1933



   1                              CERTIFICATE OF SERVICE
   2
             I HEREBY CERTIFY that on February 5, 2020 I directed that the foregoing
   3
       document be electronically filed with the Clerk of the Court by using the CM/ECF
   4   system, and served electronically on all parties of record.
   5
   6
   7
   8
                                                  By:_____/s/________________
   9                                                  EMMANUEL NSAHLAI
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
                                                     -1-
  28    Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
                                           Certificate of Service
Case 2:20-cv-01115-PA-AS Document 8-8 Filed 02/05/20 Page 5 of 5 Page ID #:1934



   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
